Case 1:18-cv-00444-RGA Document 33-1 Filed 01/30/19 Page 1 of 2 PageID #: 546




                            EXHIBIT 1
Case 1:18-cv-00444-RGA Document 33-1 Filed 01/30/19 Page 2 of 2 PageID #: 547




                                   Exhibit 1
                      Attorneys’ Fees Incurred by Payoneer

                                  By Timekeeper


   Timekeeper         Position       Hours         Rate*           Fees
McNabnay, Neil J.     Principal        30.8         $895           $27,566.00
Anderson, Jeremy      Principal        13.2       $815/$850        $10,814.00
Conrad, David B.      Principal        11.0       $845/$875         $9,328.00
Bonilla, Ricardo J.   Associate       25.8        $730/$780        $18,959.00
Vincent, Michael      Associate       122.3       $435/$505        $54,544.50

             TOTAL                    203.1                     $121,211.50


*Rate increase effective January 1, 2019
